                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

Case No.    CV 19-2279-DMG (JCx)                                   Date     September 16, 2019

Title Jose Estrada v. Yellow Owl Properties Managements, Inc. et al               Page     1 of 1


Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

             KANE TIEN                                             NOT REPORTED
             Deputy Clerk                                           Court Reporter

   Attorneys Present for Plaintiff(s)                      Attorneys Present for Defendant(s)
          NONE PRESENT                                             NONE PRESENT

Proceedings: IN CHAMBERS – ORDER TO SHOW CAUSE


        On June 10, 2019, the Court ordered the parties participate in a mediation conference by
September 3, 2019. [Doc. # 20.] As required by the Court's June 10, 2019 Order, a joint status
report re settlement was due seven (7) days after the mediation conference. To date, a joint
status report re settlement has not been filed.

        IT IS HEREBY ORDERED that Plaintiff show cause in writing no later than September
30, 2019, why sanctions should not be imposed for failure to comply with the Court’s Order.
The filing of a joint status report re settlement by the deadline will be deemed a satisfactory
response.

IT IS SO ORDERED.




CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
